Citation Nr: 9920229	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-35 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed by the RO.  

2.  The veteran was killed in an automobile accident on 
February 1, 1995 with a cause of death listed on the death 
certificate as craniocerebral blunt trauma; other significant 
conditions were listed in order were pituitary adenoma and 
possible medication induced sedation (codeine, propoxyphene, 
diazepam).

3.  The veteran was service connected for post traumatic 
stress disorder (PTSD), evaluated as 100 percent disabling, 
and for impaired hearing, tinnitus and for scars, with the 
latter three conditions rated as noncompensable.

4.  The veteran's service-connected disabilities caused or 
contributed substantially or materially to the cause of the 
veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
1310, 5107 (West 1991); 38 C.F.R. 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

A claim was initiated for dependency and indemnity 
compensation [DIC]/death pension benefits and has also been 
variously characterized as entitlement to service connection 
for cause of death as well as entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for cause of death.

The veteran was killed in an automobile accident on February 
1, 1995.  The cause of death listed on the death certificate 
was craniocerebral blunt trauma; other significant conditions 
were listed in order were pituitary adenoma and possible 
medication induced sedation (codeine, propoxyphene, 
diazepam).

The veteran was service connected for post traumatic stress 
disorder (PTSD), evaluated as 100 percent disabling and for 
impaired hearing, tinnitus and for scars; the latter three 
conditions were rated as noncompensable.

It has been asserted that the veteran fell asleep at the 
wheel either as a result of medication prescribed by VA or, 
alternatively, as a result of marijuana intoxication used to 
"self medicate" for his service connected psychiatric 
disorder.  One postmortem opinion of record suggests that the 
veteran's death was secondary to acute marijuana 
intoxication.  Another postmortem opinion suggests that use 
of marijuana was possibly related to PTSD.  

Clinical records within the month prior to the automobile 
accident show the veteran having presented with a several 
month history of falling 3-4 times per day and of losing 
consciousness.  The resulting diagnosis was a pituitary mass 
for which service connected has not been established.  The 
Board obtained an opinion in December 1998, which did not 
support the appellant's claim.  

Additional inquiry was undertaken in March 1999 to obtain a 
more adequate rationale for opinions furnished, and a report 
was returned in June 1999.  The latter report more thoroughly 
considered the details in the associated toxicology report 
and, noting the toxicology blood levels, considered it as 
likely as not that VA prescribed medications caused him to 
fall asleep, thereby causing the motor vehicle accident in 
which the veteran was killed.  The report also detailed that 
the veteran's blood was negative for THC, a by product of 
marijuana use, suggesting that it was some time since such 
usage despite the presence of THC in urine.  The examiner 
also noted the absence of illegal opiates in the veteran's 
system.  He concluded that it was not likely that marijuana 
use caused the motor vehicle accident.  The examiner also 
considered the veteran's adenoma as merely incidental.  
Finally, the examiner concluded that there was a strong 
association between PTSD, combat service and death in motor 
vehicle accidents.

Accordingly, the Board considers the weight of the evidence 
to support entitlement to service connection for cause of 
death and the benefit sought on appeal is granted.  The 
alternate theories, e.g. entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for cause of death, are rendered moot 
even if the Board had jurisdiction as to such 
claims/theories. 


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

